Citation Nr: 0717776	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  99-02 597	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1971 to February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In May 2006, the Board, in 
pertinent part, remanded the issue on appeal for additional 
development.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran failed to report for scheduled VA 
examinations in conjunction with his claim and good cause for 
his failure to report has not been shown.

3.  The available evidence of record does not demonstrate 
that a cervical spine disorder was present in service and a 
present disorder is not shown to be related to service nor to 
be proximately due to or the result of a service-connected 
disability.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.310 (effective before and after 
October 10, 2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in May 2004, September 2004, and June 
2006.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim, identified the veteran's duties in 
obtaining information and evidence to substantiate his claim, 
and requested that he send in any evidence in his possession 
that would support his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, an 
original compensation claim shall be rated based upon the 
evidence of record.  See 38 C.F.R. § 3.655 (2006).  The Court 
has held that the burden was upon VA to demonstrate that 
notice was sent to the claimant's last address of record and 
that the claimant lacked adequate reason or good cause for 
failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The Court has also held 
that VA's "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining relevant evidence.

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2006).  Here, the notice requirements pertinent to the issue 
on appeal have been met and all identified and authorized 
records relevant to this matter have been requested or 
obtained.  In correspondence dated in April 2007 the veteran 
stated he had no further evidence to submit.  Further 
attempts to obtain additional evidence would be futile.  A 
review of the record shows the veteran was properly notified 
and that he failed to report for scheduled November 2006 and 
January 2007 VA examinations associated with his service 
connection claim.  Therefore, the issue on appeal must be 
adjudicated based upon the evidence of record.  There has 
been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

In this case, service medical records show that in August 
1971 the veteran sustained injuries in an approximately 25 to 
30 foot fall aboard ship, but that records are negative for 
complaint, diagnosis, or treatment for a cervical spine 
disorder.  A March 1972 rating decision established service 
connection for the residuals of a right wrist fracture with 
ankylosis and malunion, for medial nerve neuropathy, and for 
chronic lumbosacral strain.  

On VA examination in April 1998 the veteran reported that 
several years earlier he began to develop neck pain with 
popping, numbness, and intermittent spells of increased pain.  
The examiner noted historical medical records were reviewed 
and provided diagnoses including osteoarthritis changes in 
the cervical spine with chronic cervical strain.  An April 
1998 magnetic resonance imaging (MRI) scan revealed 
multilevel degenerative disc disease most significant at C5-6 
and C6-7 with mild anterior cord compression.  Subsequent VA 
and private treatment records and studies included similar 
findings without opinion as to etiology.

In statements in support of his claim the veteran asserted 
that his present cervical spine disorder was incurred as a 
result of the fall he sustained in service.  The veteran and 
his service representative also asserted the disorder 
developed as a result of his service-connected low back 
disability.  

On VA examination in July 2003 the veteran reported he first 
experienced neck problems about 10 years earlier.  He denied 
any injury or trauma.  The examiner noted the claims file was 
reviewed and summarized the pertinent evidence of record.  
The examiner found it was less likely than not that the 
veteran's current cervical spine disorder was related to 
military service and that there was no nexus to link them.  
The veteran failed to report for scheduled VA examinations in 
November 2006 and January 2003.

Based upon the available evidence of record, the Board finds 
it is not demonstrated that a cervical spine disorder was 
present in service and that a present disorder is not shown 
to be related to service nor to be proximately due to or the 
result of a service-connected disability.  Although service 
medical records show the veteran incurred traumatic injuries 
in a fall and service connection has been established for a 
low back disorder, there is no competent evidence indicating 
his present cervical spine disorder was incurred as a result 
of service or a service-connected disability.  As noted 
above, the veteran failed to report for scheduled VA 
examinations and his claim must be decided based upon the 
available record.  In the absence of competent evidence 
demonstrating this disorder was incurred as a result of 
service or was aggravated by a service-connected disability, 
the veteran's service connection claim must be denied.  The 
preponderance of the available evidence is against the 
veteran's claim.


ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


